DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. 20150137090.

    PNG
    media_image1.png
    560
    1002
    media_image1.png
    Greyscale


Regarding claim 1, fig. 2 of Lee disclose a display apparatus comprising:
a thin film transistor TFT disposed on a substrate 100;
Sa first insulating layer (110/108/150 combination layer) covering the thin film transistor, wherein the first insulating layer includes a first portion 110 having a first thickness (see thickness portion of 108 above TFT) and a second potion 110 having a second thickness (see thickness portion of 110 above TFT) that is less than the first thickness; 
a pixel electrode 210 (portion of 210 above 150) disposed on the second portion 110 of the first insulating layer, surrounded by the first portion 108, wherein the pixel electrode 210 is electrically connected to 10the thin film transistor TFT; 
a pixel defining layer 120 disposed on an edge of the pixel electrode; 
a signal line (as labeled by examiner above) on the second portion 110 of the first insulating layer, wherein the signal line and the pixel electrode include substantially the same material; and 


Regarding claim 2, fig. 2 of Lee discloses wherein the pixel defining layer is on the second portion of the first insulating layer surrounded by the first portion.

Regarding claim 3, fig. 2 of Lee discloses wherein the second insulating layer 130 is separated from the pixel defining layer 120.

Regarding claim 6, fig. 2 of Lee discloses wherein the pixel defining layer 120 is in a gap between the first portion of the first insulating layer and the pixel electrode 210.

Regarding claim 7, fig. 2 of Lee discloses further comprising a spacer 150 on the second portion 110 of the first insulating layer and spaced apart from the first portion 108 of the first insulating layer.

Regarding claim 8, fig. 2 of Lee discloses wherein the spacer 150 is a part of the first insulating layer (layer 108/110/150).

Regarding claim 9, fig. 2 of Lee discloses wherein the spacer 150 is disposed around the signal line.

Regarding claim 11, fig. 2 of Lee discloses further comprising: a capacitor (inherent capacitor between gate electrode 105 and signal line) overlapping with the thin film transistor in a vertical direction to a surface of the substrate and including a first electrode and a second electrode (signal line), 

Regarding claim 12, fig. 2 of Lee discloses further comprising: an opposite electrode 230 facing the pixel electrode; and an emission layer 220 between the pixel electrode and the opposite electrode.

Regarding claim 13, fig. 2 of Lee discloses wherein the signal line is a data line (date from TFT).

Regarding claim 14, fig. 2 of Lee disclose wherein the signal line is an initialization voltage line (which initializes the OLED).


    PNG
    media_image2.png
    445
    1069
    media_image2.png
    Greyscale


Regarding claims 1, 2 and 4, fig. 2 (as labeled by examiner above with different interpretation of fig. 2) of Lee disclose a display apparatus comprising:
a thin film transistor TFT disposed on a substrate 100;

a pixel electrode 210 (portion of 210 above 150) disposed on the second portion of the first insulating layer, surrounded by the first portion, wherein the pixel electrode 210 is electrically connected to 10the thin film transistor TFT; 
a pixel defining layer 120 disposed on an edge of the pixel electrode; 
a signal line (as labeled by examiner above) on the second portion of the first insulating layer, wherein the signal line and the pixel electrode include substantially the same material; and 
a second insulating layer 130 completely covering the signal line, wherein the second 15insulating layer and the pixel defining layer include substantially the same material (bottom of par [0060]);
wherein the pixel defining layer is on (the side of) the second portion of the first insulating layer surrounded by the first portion; and 
wherein the first portion of the first insulating layer is between the pixel defining layer 120 and the second insulating layer 130 (see first portion of the first insulating layer is between left 130 and right 120 and vice versa)


    PNG
    media_image3.png
    574
    995
    media_image3.png
    Greyscale


Regarding claims 1, 5 and 10, fig. 2 2 (as labeled by examiner above with different interpretation of fig. 2) of Lee disclose a display apparatus comprising:
a thin film transistor TFT disposed on a substrate 100;
Sa first insulating layer (110/108/150 combination layer) covering the thin film transistor, wherein the first insulating layer includes a first portion 110 having a first thickness (see thickness portion of 108 above TFT) and a second potion 110 having a second thickness (see thickness portion of 110 above TFT) that is less than the first thickness; 
a pixel electrode 210 (portion of 210 above 150) disposed on the second portion 110 of the first insulating layer, surrounded by the first portion 108, wherein the pixel electrode 210 is electrically connected to 10the thin film transistor TFT; 
a pixel defining layer 120 disposed on an edge of the pixel electrode; 
a signal line (as labeled by examiner above) on the second portion 110 of the first insulating layer, wherein the signal line and the pixel electrode include substantially the same material; and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829